NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WEIBO XIE,                                      No.    20-70812

                Petitioner,                     Agency No. A206-334-905

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Weibo Xie, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review factual findings for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

         Substantial evidence supports the determination that Xie failed to establish

he suffered harm that rises to the level of persecution. See Gu v. Gonzales, 454

F.3d 1014, 1019-21 (9th Cir. 2006) (detention, beating, and interrogation did not

compel a finding of past persecution). Substantial evidence also supports the

determination that Xie did not establish a well-founded fear of future persecution.

See id. at 1022 (petitioner failed to present “compelling, objective evidence

demonstrating a well-founded fear of persecution”). Thus, Xie’s asylum claim

fails.

         In this case, because Xie failed to establish eligibility for asylum, he also

failed to establish eligibility for withholding of removal. See Zehatye, 453 F.3d at

1190.

         Substantial evidence supports the BIA’s denial of CAT relief because Xie

failed to show it is more likely than not he will be tortured by or with the consent

or acquiescence of the government if returned to China. See Zheng v. Holder, 644

F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too speculative).

         PETITION FOR REVIEW DENIED.




                                             2                                     20-70812